           Case 1:19-cv-06105-VEC Document 81 Filed 11/17/20 Page 1 of 1
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 11/17/2020
 -------------------------------------------------------------- X
 RAMON O. CANELAS                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :       19-CV-6105 (VEC)
                                                                :
                                                                :           ORDER
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court held a conference in this case on September 18, 2020;

        WHEREAS after the September 18, 2020 conference, the Court referred the parties to a

settlement conference before Magistrate Judge Netburn; and

        WHEREAS the parties were unable to settle this case before Magistrate Judge Netburn;

        IT IS HEREBY ORDERED that not later than November 25, 2020, the parties must file

with the Court an updated joint status letter and an updated proposed Case Management Plan.



SO ORDERED.
                                                              _________________________________
Date: November 17, 2020                                             VALERIE CAPRONI
      New York, NY                                                United States District Judge




                                                   Page 1 of 1
